Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Ruth Tyler-Cross on 4-15-21.

The application has been amended as follows: 
In the claims:
In claim 1 the phrase “immunotoxin is A-dm-DT390bisFv(UCHT1), and” has been replaced with “immunotoxin is A-dmDT390-bisFv(UCHT1), and”.
Claims 17-22 have been canceled.

Claims 10-16 are allowed.
Reasons for Allowance

Engel (2005/0033034, cited herewith) teaches the treatment of CTCL by administering A-dm-DT390bisFv(UCHT1) and anti-cancer therapy, e.g.., chemotherapy or an anti-tumor associated antigen antibody, wherein said A-dm-DT390bisFv(UCHT1) and anti-cancer therapy are administered contemporaneously or sequentially (see paragraphs 3, 5, 7, 12, 19, 23-40, 52 and Example 1).  

However, Engel does not teach, and the prior art as a whole does not suggest, “a method of treating a patient with cutaneous T cell lymphoma (CTCL), wherein the patient is not an allogenic or autologous transplant patient, comprising: administering to the patient an anti-CD3 specific immunotoxin in an amount sufficient to i) kill at least a portion of CTCL cancer cells, thereby releasing CTCL cancer cell antigens; and ii) deplete extant T cells of the patient by at least 90%; allowing, in the presence of the CTCL cancer cell antigens, repopulation and maturation of new T cells which recognize the CTCL cancer cell antigens; and providing the patient with an antigen releasing anti-cancer therapy only after a period of time sufficient to allow the repopulation and maturation of the new T cells which recognize the CTCL cancer cell antigens; wherein the anti-CD3 specific immunotoxin is A-dm-DT390bisFv(UCHT1), and wherein the amount administered is 20 to 60pg/kg body weight in total dose.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644